IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINZ

 

UNITED STATES OF AMERICA
v. : 1:20CR 325 -1

RUFINA CONCHO-LOCKLEAR

The United States Attorney charges:

On or about November 8, 2016, in the County of Guilford, in the Middle
District of North Carolina, RUFINA CONCHO-LOCKLEAR, an alien, cast a
vote in an election held for the purpose of electing a candidate for the office of
President, Vice President, Member of the United States Senate, and Member
of the United States House of Representatives; in violation of Title 18, United
States Code, Section 611.

DATED: August 138, 2020

LMS Maz.

MATTHEW G.T. MARTIN
United States Attorney

a
STEPHEN T. INMAN
Assistant United States Attorney

Case 1:20-cr-00325-UA Documenti Filed 08/13/20 Page 1 of 1
